OPINION

Per Curiam:

On January 5, 1971, Charles L. Rudder filed a complaint in the district court seeking damages from respondent under the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq. (1972). On January 12, 1976, over five years later, the court granted a motion to dismiss with prejudice for failure to prosecute, pursuant to NRCP 41(e).
Although appellant concedes that dismissal is mandatory for failure to bring a case to trial within five years, he suggests the court abused its discretion in dismissing the action with prejudice. We disagree.
We have frequently, and consistently, considered and rejected similar arguments. See, for example, Meredith v. Arden, 92 Nev. 620, 555 P.2d 1241 (1976), and cases cited therein.
Affirmed.